UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6534


UNITED STATES OF AMERICA,

                  Petitioner - Appellant,

          v.

LONNIE PARKER, JR.,

                  Respondent - Appellee.



                              No. 10-6536


UNITED STATES OF AMERICA,

                  Petitioner - Appellant,

          v.

JAMES WOODRUFF,

                  Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:07-hc-02079-BR; 5:07-hc-02110-BR)


Submitted:   September 8, 2010             Decided:   September 16, 2010


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George E. B. Holding, United States Attorney, R.A. Renfer, Jr.,
Assistant United States Attorney, Beth S. Brinkmann, Deputy
Assistant Attorney General, Tony West, Assistant Attorney
General, Mark B. Stern, Anisha S. Dasgupta, DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellant.    Thomas P. McNamara,
Federal Public Defender, Jane E. Pearce, Assistant Federal
Public   Defender,  Eric   J.  Brignac,   Research  and  Writing
Specialist, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In     these   consolidated             appeals,        the     Government

challenged the district court’s orders dismissing its 18 U.S.C.

§ 4248 (2006) petitions for civil commitment of Lonnie Parker

and    James    Woodruff,     who       were   both    convicted       of     various   sex

offenses      and     sentenced    in    military      court-martial         proceedings,

but are currently housed within a Bureau of Prisons facility.

The district court dismissed the Government’s petitions because

it    found    that     “§ 4248    does     not    apply   to     military      prisoners

[since] they are not ‘in the custody of the Bureau of Prisons’

pursuant to 18 U.S.C. § 4248(a).”                   In so holding, the district

court relied on its order in a related case, United States v.

Joshua, No. 5:09-hc-02035-BR (E.D.N.C. Jan. 13, 2010), which was

recently affirmed by this court.                   See United States v. Joshua,

607 F.3d 379    (4th   Cir.      2010)      (holding     that     an    individual

convicted and sentenced by United States Army court-martial but

housed within a facility operated by the Bureau of Prisons is

not “in the custody of the Bureau of Prisons” under § 4248(a)).

The   Government        concedes     that      these   appeals     present       the    same

issue addressed in, and that the disposition of the appeals is

controlled by Joshua.

               Because we agree that Joshua controls the outcome of

these appeals, we affirm the district court’s orders dismissing

the Government’s petitions.                 Thus, although we deny Appellees’

                                               3
unopposed    motion   for   summary     disposition   as    moot,    we   grant

Appellees’ unopposed motion to issue the mandate forthwith and

order that Appellees be released from confinement.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       4